        Case 1:20-cr-00437-NRB Document 41 Filed 08/17/21 Page 1 of 13



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------X
UNITED STATES OF AMERICA,

                                                   MEMORANDUM AND ORDER
               - against -
                                                        20 Cr. 437 (NRB)
KARIM ELKORANY,

                     Defendant.
-------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

       Defendant Karim Elkorany has been indicted on two counts of

making false statements, 18 U.S.C. § 1001, and one count of

assaulting     an    internationally   protected        person,    18   U.S.C.   §

112(a).       Presently before the Court is defendant’s motion to

suppress evidence produced by Facebook, Google LLC and Apple,

Inc. (together, the “Target Companies”) in response to three

separate      search     warrants.          For   the     following      reasons,

defendant’s motion is denied.

                                 BACKGROUND

       This   case     arises   out    of     a   years-long       investigation

conducted by the Federal Bureau of Investigations (the “F.B.I.”)

of the defendant, who is a former employee of the United Nations

(the    “U.N.”).       The   Government      alleges     that     the   defendant

repeatedly     drugged    and   sexually      assaulted,    or     attempted     to

sexually assault, multiple women from 2009 to 2019, and then

tried to conceal his conduct, in part, by lying to F.B.I. agents
          Case 1:20-cr-00437-NRB Document 41 Filed 08/17/21 Page 2 of 13



about     the   drugging    and   sexual       assault    of    one    of   the    female

victims.        In aid of its investigation, the F.B.I. sought and

received        judicial     approval          of    three        search       warrants

(collectively, the “Search Warrants”) which are the subject of

defendant’s motion.

        1. The Facebook Warrant

        In July of 2017, Magistrate Judge Lena Dunn Wettre of the

District of New Jersey issued a warrant authorizing the search

of defendant’s Facebook Account.                Declaration of Chad L. Edgar,

ECF No. 34 (“Edgar Decl.”), Ex. E (the “Facebook Warrant”).1                           The

Facebook        Warrant    specified    a       number     of     subject      offenses

including aggravated sexual abuse (18 U.S.C. § 2241), sexual

abuse (18 U.S.C. § 2242), kidnapping (18 U.S.C. §1201), assault

of   an     internationally       protected      person     (18       U.S.C.   §    112),

transportation for criminal sexual activity (18 U.S.C. § 2421),

enticement for criminal sexual activity (18 U.S.C. § 2422), and

internet stalking           (18 U.S.C. § 2261A).                In support of the

Facebook        Warrant,    F.B.I.     Special       Agent        Jennifer         Ranucci

submitted an affidavit setting forth the Government’s bases to

believe      that    the   defendant       used     his    Facebook         account    in

connection with the subject offenses.                     Edgar Decl., Ex A (the

“Facebook Affidavit”).



1     The documents attached to the Edgar Decl. were filed under seal
pursuant to the protective order in this case.


                                           2
         Case 1:20-cr-00437-NRB Document 41 Filed 08/17/21 Page 3 of 13



        2. The Google Warrant

        Defendant was arrested on September 2, 2020 and that same

day, United States Magistrate Judge James L. Cott of this Court

issued     a     second      search    warrant          authorizing         the     search     of

defendant’s Google account.                    Edgar Decl., Ex. F (the “Google

Warrant”).           In   addition    to       several     of       the    subject      offenses

listed in the Facebook Warrant, the Google Warrant added the

offense     of      making   false    statements         to     a    federal      agent.      18

U.S.C. § 1001.            In support of the Google Warrant, F.B.I. Special

Agent Elisabeth Granberg submitted an affidavit explaining the

bases    to      conclude     that    defendant’s         Google          account    contained

evidence       of   the    subject    offenses.           Edgar       Decl.,      Ex.    B   (the

“Google Affidavit”).

        3. The Apple Warrant

        While defendant’s case was pending, this Court issued a

third warrant authorizing the search of Defendant’s Apple iCloud

Account.       Edgar Decl., Ex. G (the “Apple Warrant”).                             The Apple

Warrant specified the same subject offenses as those listed in

the Google Warrant.             In support of the Apple Warrant, Special

Agent Granberg again submitted an affidavit explaining the bases

to conclude that defendant’s iCloud Account contained evidence

and/or was used as an instrumentality of the subject offenses.

Edgar Decl., Ex. C (the “Apple Affidavit”).

                                           *        *     *


                                                3
         Case 1:20-cr-00437-NRB Document 41 Filed 08/17/21 Page 4 of 13



      On May 20, 2021, defendant filed his motion to suppress

evidence     obtained           through         execution       of    the    Search    Warrants,

arguing that the Search Warrants were not supported by probable

cause, that they were not sufficiently particularized as to the

items the Government had authority to seize, and that they were

overbroad       as    to   the        places      they       allowed    the     Government       to

search.         In    reply      to    the      Government’s          opposition,      defendant

reiterated only one argument from his original memorandum in

support of the motion: that the Facebook Warrant was overbroad

because     it       lacked      a    time       frame       restricting      the     search     of

defendant’s Facebook account.

      At    the       outset,         we     note       that,       having    failed       in   his

supplemental brief to address most of the arguments raised in

his initial motion or respond to the Government’s challenges to

those arguments (other than the aforementioned timing issue with

respect to the Facebook Warrant), defendant now appears to have

conceded those arguments.                    See Wilson v. United States, No. 13

Cr.   0777,      2021      WL    791229,         at     *2    (S.D.N.Y.       Mar.    1,    2021).

Nonetheless,         the   Court          has    reviewed       the    Search    Warrants       and

their accompanying affidavits and finds defendant’s arguments –

waived     or     otherwise           –    meritless          for     the    reasons       briefly

discussed below.




                                                    4
         Case 1:20-cr-00437-NRB Document 41 Filed 08/17/21 Page 5 of 13



                                         DISCUSSION

      1. The Search Warrants Were Supported by Probable Cause.

      The    Fourth       Amendment          mandates       that     “no    Warrants       shall

issue,      but     upon        probable       cause,        supported       by     Oath      or

affirmation,        and     particularly               describing     the    place     to     be

searched, and the persons or things to be seized.”                                U.S. Const.

amend. IV.         While “probable cause is a fluid concept — turning

on   the     assessment          of    probabilities          in     particular        factual

contexts — not readily, or even usefully, reduced to a neat set

of legal rules,” Illinois v. Gates, 462 U.S. 213, 232 (1983), it

is   generally       understood         that       “probable        cause   to     search    is

demonstrated       where        the   totality         of   circumstances        indicates    a

‘fair probability that contraband or evidence of a crime will be

found in a particular place.’”                         Walczyk v. Rio, 496 F.3d 139,

156 (2d Cir. 2007) (quoting Gates, 462 U.S. at 238).                                  “Due to

this subjective standard, a reviewing court generally accords

‘substantial deference to the finding of an issuing judicial

officer that probable cause exists,’ limiting [the] inquiry to

whether      the     officer          ‘had     a       substantial      basis’       for     his

determination.”           United States v. Raymonda, 780 F.3d 105, 113

(2d Cir. 2015) (quoting United States v. Wagner, 989 F.2d 69, 72

(2d Cir. 1993)).

      Here,       each     of    the     Search         Warrants     were    supported        by

probable cause.            In each of its applications, the Government


                                                   5
        Case 1:20-cr-00437-NRB Document 41 Filed 08/17/21 Page 6 of 13



provided lengthy and detailed affidavits outlining the evidence

the F.B.I. had ascertained against the defendant.                               The affidavit

in support of the Facebook Warrant describes evidence collected

from    four    alleged       victims         recounting         experiences          with    the

defendant      involving      sexual         assault      and    misconduct.            Facebook

Affidavit      ¶¶     22-26.           It     also     details      how        the     defendant

communicated        with    his    alleged          victims       through       his    Facebook

account both before and after engaging in non-consensual sexual

acts with these victims and, crucially, after several of the

victims had made complaints against the defendant to the U.N.

See    id.     ¶¶    22(e),       24(b),       (d),       26.       Putting          aside     the

jurisdictional          issues         defendant           raises         concerning           the

Government’s ability to prosecute several of the crimes which

allegedly      took     place     overseas,          the    affidavit          explains       that

defendant      likely      sent    a     number      of    these        messages       from    his

residence in New Jersey.               Id. ¶ 27.          Therefore, Judge Wettre had

more   than     a     substantial           basis    to    conclude       that        there    was

probable     cause     that     defendant       committed         the     act    of    stalking

under 18 U.S.C. § 2261A and that evidence of the crime would

likely be found on defendant’s Facebook account.                                 Evidence of

the underlying assaults would then be relevant to show motive

for defendant’s stalking of his alleged victims.

       Likewise,       there       was        probable          cause     to     search       the

defendant’s Google and iCloud accounts.                            The Google Affidavit


                                                6
         Case 1:20-cr-00437-NRB Document 41 Filed 08/17/21 Page 7 of 13



incorporated by reference the Facebook Affidavit and included

details of interview accounts of two additional alleged victims.

Google Affidavit ¶¶ 16, 20.                      In addition, the Google Affidavit

explains that the F.B.I. had reviewed emails from defendant’s

Google account corroborating the statements of certain of the

alleged        victims,        that     the        defendant         used      internet-based

communication applications to contact his alleged victims, and

that messages from those application may have been saved to

defendant’s Google account.               Id. ¶¶ 21-22.

     The        Apple     Affidavit           also       incorporated          the     Facebook

Affidavit       and   included        information         provided       by    an    additional

alleged     victim       who    was     an       internationally         protected         person

within the meaning of 18 U.S.C. § 112 at the relevant time

periods.        Apple     Affidavit          ¶    12.        The    Apple     Affidavit      also

explained the bases to conclude that defendant was the user of

an iCloud Account and, as with defendant’s Google Account, used

internet-based          communication            applications        that     may    have   been

saved to that iCloud Account.                    Id. ¶ 28.

     Judge Cott and this Court clearly had a substantial basis

to conclude that there was probable cause to issue the Google

Warrant     and   the     Apple       Warrant.           Each      warrant    included      as    a

subject     offense      false    statements            to    federal       agents    under      18

U.S.C.     §    1001,     namely,       that       the       defendant       had    made    false

statements to F.B.I. agents by denying the allegations made by


                                                  7
         Case 1:20-cr-00437-NRB Document 41 Filed 08/17/21 Page 8 of 13



certain of the alleged victims.              Given the information collected

by the F.B.I., there was ample probable cause to conclude that

evidence of the falsity of these statements would be found on

defendant’s Google and iCloud accounts.

     2. The Search Warrants Were Sufficiently Particularized.

     “To be sufficiently particular under the Fourth Amendment,

a warrant must satisfy three requirements. First, ‘a warrant

must identify the specific offense for which the police have

established probable cause.’            Second, ‘a warrant must describe

the place to be searched.’             Finally, the ‘warrant must specify

the items to be seized by their relation to designated crimes.’”

United     States     v.   Ulbricht,   858    F.3d   71,   99   (2d   Cir.   2017)

(quoting United States v. Galpin, 720 F.3d 436, 445-46 (2d Cir.

2013)).

     Each of the Search Warrants indisputably satisfy the first

requirement      of    identifying     the    specific     offenses   for    which

probable cause has been established.                  Likewise, each of the

Search Warrants describe the “place” to be searched, i.e. the

electronic data associated with defendant’s Facebook, Google and

iCloud accounts.

     Additionally, each of the Search Warrants only allow for

the seizure of “evidence, fruits and instrumentalities” of the

subject offenses.          They then list specific categories of items

relating to the subject offenses to be seized, such as “evidence


                                         8
        Case 1:20-cr-00437-NRB Document 41 Filed 08/17/21 Page 9 of 13



regarding attempts, plans, or discussions of internet stalking,

assault,       sexual      assault,        kidnapping,            or    transportation            for

purposes       of     criminal       sexual          activity,”         Facebook     Warrant,

Attachment      B     at   4,   “any       nude,       partially        nude,   or    sexually

suggestive      photographs          of    victims,         or    potential     victims,          of

assault or sexual assault,” Google Warrant, Attachment A at 4,

and    “internet        searches          relating         to     the   Subject      Offenses,

including searches concerning victims, or potential victims, or

assault or sexual assault . . . and searches concerning evasion

of law enforcement detection,” Apple Warrant, Attachment A at 4-

5.

       Defendant        protests          that       the    Search       Warrants       do        not

adequately particularize the items to be seized and allow for

“effectively        limitless”       seizure.              This    cursory      objection         is

meritless however, as each category prescribed by the Search

Warrants “links the evidence to the criminal activity supported

by probable cause,” and therefore, “[t]he agents did not have

authority to seize all . . . records or all communications but

only those related to the Subject Offenses.”                               United States v.

Ray, No. 20 Cr. 110, 2021 WL 2134861, at *18 (S.D.N.Y. May 26,

2021); see also United States v. Pugh, No. 15 Cr. 0116, 2015 WL

9450598, at *22 (E.D.N.Y. Dec. 21, 2015) (citing United States

v.    Riley,    906     F.2d    841,       844   (2d       Cir.     1990))    (“In   general,

warrants       that     limit    a        search      to        evidence     relating        to    a


                                                 9
        Case 1:20-cr-00437-NRB Document 41 Filed 08/17/21 Page 10 of 13



particular crime, and which provide a list of examples as a

means    of    limiting       the      items     to   be     seized,      are      upheld     when

confronted with a particularity challenge.”); United States v.

Lustyik, 57 F. Supp. 3d 213, 227 (S.D.N.Y. 2014) (finding that

the challenged warrant met the particularity standard where it

“broadly       describe[d]          the    items      to    be    seized      as     ‘evidence,

fruits, or instrumentalities’ of specified federal crimes, [and]

also set[] forth an illustrative list of items to be seized”).

        3. The Search Warrants Were Not Overbroad.

        While particularity focuses on whether the warrant provides

the     necessary        guidelines        for      the     search      by    the     executing

officers,          the   requirement        that      a    warrant      not     be   overbroad

focuses       on    whether     the       government        lacked      probable      cause    to

search     and      seize     the    listed      items.           See   United       States     v.

Hernandez, No. 09 Cr. 625, 2010 WL 26544, at *7 (S.D.N.Y. Jan.

6, 2010).          Defendant argues that the Facebook Warrant and Google

Warrant2       were      overbroad         because         they    required        the   Target

Companies to “produce all information regarding the accounts.”

Defendant’s objection is misguided however, because “[i]t has

long been perfectly appropriate to search the entirety of a

premises or object as to which a warrant has issued based on

probable      cause,      for    specific        evidence         as    enumerated       in   the

warrant,       which     is     then      to   be     seized.”          United       States     v.

2     Defendant does not make an overbreadth objection with respect to the
Apple Warrant.


                                                 10
       Case 1:20-cr-00437-NRB Document 41 Filed 08/17/21 Page 11 of 13



Ulbricht, Case No. 14 Cr. 68, 2014 WL 5090039, at *14 (S.D.N.Y

Oct. 10, 2014).            This principle applies equally to electronic

accounts as it does to physical locations.                              See e.g., Ray, 2021

WL 2134861, at *25 (“Courts in this Circuit . . . have uniformly

held   that   law     enforcement           need       not    rely    upon      an   email     host

company or any other private party to sift through emails to

determine what is relevant and that it may obtain a warrant to

request   all    emails          from      an    account.”).            The     fact    that    the

warrants provided that the Target Companies turn over virtually

all    materials          from        defendant’s            accounts      from        which    the

Government would conduct its review for relevant evidence does

not render the warrants overbroad.

       Defendant      raises          a    further        objection        to    the     Facebook

Warrant that merits additional discussion.                                 Unlike the Google

Warrant and Apple Warrant, which direct the target companies to

produce   materials          associated           with       defendant’s        accounts       from

September 2009 to December 2017 and May 2012 to December 2019

respectively,        the     Facebook           Warrant       did    not    limit      Facebook’s

production      to    a    certain         time        frame.        Defendant’s         Facebook

account   was    created         in       2005,    and       defendant      argues      that   the

Facebook Affidavit cannot justify a finding of probable cause

earlier   than       March       of    2012.           See    Facebook      Affidavit      ¶    25.

Still,    “[f]or       overbreadth              and      particularity           purposes,       no

controlling authority requires a specific time frame.”                                     United


                                                  11
       Case 1:20-cr-00437-NRB Document 41 Filed 08/17/21 Page 12 of 13



States   v.     Levy,       No.    S5   11   Cr.    62,   2013    WL     664712,       at   *11

(S.D.N.Y. Feb. 25, 2013), aff’d, 803 F.3d 120 (2d Cir. 2015).

Courts in this Circuit have reasoned that the absence of a time

frame does not render warrants unconstitutionally general where

“the crimes under investigation were complex and concerned a

long   period     of       time,    [and]    not    simply    one      or    two   dates     of

criminal activity.”                United States v. Jacobson, 4 F. Supp. 3d

515, 526 (E.D.N.Y. 2014) (citing Hernandez, 2010 WL 26544, at

*9; see also United States v. Davis, No. 17 Cr. 615, 2021 WL

826261, at *6 (E.D.N.Y. Mar. 3, 2021).                       Here, in applying for

the Facebook Warrant, the Government submitted evidence of the

defendant’s       pattern          of   committing        multiple          druggings       and

assaults      over     a    number      of   years.         Given      this    pattern       of

behavior,       the    Government       need    not   have    limited         their    search

strictly to the date of the first known assault.                             In any event,

defendant has not directed the Court to any specific piece of

evidence from before March of 2012 obtained as a result of the

Facebook    Warrant,         and    therefore,      there    is     no      specific    issue

before the Court.            See Ray, 2021 WL 2134861, at *23; Hernandez,

2010 WL 26544, at *9.

       In sum, all the defendant’s facial challenges to the Search

Warrants are rejected.               Each warrant was properly supported and

signed     in    conformity          with    the    requirements         of    the     Fourth

Amendment.


                                               12
     Case 1:20-cr-00437-NRB Document 41 Filed 08/17/21 Page 13 of 13



                                 CONCLUSION

     For the reasons above, the defendant’s motion is denied.

The Clerk of Court is respectfully directed to terminate the

motion pending at ECF No. 33.

          SO ORDERED.

Dated:    New York, New York
          August 17, 2021




                                            NAOMI REICE BUCHWALD
                                         UNITED STATES DISTRICT JUDGE




                                   13
